                                     Case 2:20-cv-00910-KJD-NJK Document 9 Filed 07/08/20 Page 1 of 3



                       1        Z. KATHRYN BRANSON, ESQ., Bar No.11540
                                LITTLER MENDELSON, P.C.
                       2        3960 Howard Hughes Parkway
                                Suite 300
                       3        Las Vegas, NV 89169-5937
                                Telephone:   702.862.8800
                       4        Fax No.:     702.862.8811
                                Email: kbranson@littler.com
                       5
                                Attorneys for Defendant
                       6        AT&T MOBILITY SERVICES LLC

                       7

                       8                                       UNITED STATES DISTRICT COURT

                       9                                              DISTRICT OF NEVADA

                    10

                    11         TROY STOUDNOR,                                     Case No. 2:20-cv-00910-KJD-NJK

                    12                            Plaintiff,                      STIPULATION AND [PROPOSED] ORDER
                                                                                  DISMISSING ACTION PENDING
                    13         vs.                                                ARBITRATION

                    14         AT&T MOBILITY, LLC, a foreign
                               limited-liability company and DOES 1-50,
                    15         inclusive;

                    16                            Defendant.

                    17
                                       WHEREAS Plaintiff Troy Stoudnor (“Plaintiff”) and Defendant AT&T Mobility Services
                    18
                               LLC (erroneously named in the Complaint as “AT&T Mobility, LLC” and hereinafter referred to
                    19

                    20         “Defendant”) (collectively the “Parties”), have agreed to submit their claims to arbitration pursuant to

                    21         an arbitration agreement between the Parties in connection with Plaintiff’s employment with

                    22         Defendant; and
                    23                 WHEREAS the Parties have met and conferred and agree that it would be in the best interests
                    24
                               of judicial economy and in the best interests of the Parties to move this action to arbitration and
                    25
                               stipulate to dismissal of this action, without prejudice;
                    26
                                       NOW THEREFORE, the Parties, through their respective counsel hereby stipulate and
                    27

                    28         respectfully request that the Court orders as follows:
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                     Case 2:20-cv-00910-KJD-NJK Document 9 Filed 07/08/20 Page 2 of 3



                       1

                       2               1.     This matter shall hereby be dismissed, without prejudice, pending resolution of the
                       3
                               arbitration (i.e., through settlement or arbitral decision) brought by Plaintiff against Defendant,
                       4
                               as well as pending the resolution of all claims and counterclaims that may be asserted in response
                       5
                               by Defendant against Plaintiff during arbitration.
                       6

                       7               2.     The Court shall retain jurisdiction as may be required prior to the issuance of the final

                       8       award and resolution of all claims in arbitration for the purpose of enforcing the arbitration agreement;

                       9               3.     The Court shall retain jurisdiction over this matter following the issuance of the
                    10
                               final award and resolution of all claims in arbitration for the purpose of enforcing the arbitrator's
                    11
                               final decision or award; and
                    12
                               ///
                    13

                    14

                    15         ///

                    16

                    17         ///
                    18

                    19
                               ///
                    20

                    21

                    22         ///

                    23

                    24         ///
                    25

                    26
                               ///
                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                  Case 2:20-cv-00910-KJD-NJK Document 9 Filed 07/08/20 Page 3 of 3



                       1              4.     This dismissal, without prejudice, shall not prevent either party from asserting any
                       2       objection or defense, including those based on jurisdiction or venue, in the event that this action
                       3
                               returns to Court.
                       4

                       5       IT IS SO STIPULATED.

                       6
                                 Dated: July 7, 2020                          Dated: July 7, 2020
                       7
                                 Respectfully submitted,                      Respectfully submitted,
                       8

                       9
                                /s/ Joseph R. Ortuno, Esq.                   _/s/ _Z. Kathryn Branson, Esq.__________
                    10         DANIEL R. WATKINS, ESQ.                       Z. KATHRYN BRANSON, ESQ.
                               JOSEPH R. ORTUNO, ESQ.                        LITTLER MENDELSON, P.C.
                    11         WATKINS & LETOFSKY, LLP
                                                                             Attorneys for Defendant
                    12         Attorneys for Plaintiff                       AT&T MOBILITY SERVICES LLC
                               TROY STOUDNOR
                    13

                    14

                    15
                                                                                   IT IS SO ORDERED.
                    16
                                                                                   Dated: _____________________,
                                                                                                      July 8     2020.
                    17

                    18

                    19                                                             _______________________________________
                                                                                   UNITED STATES DISTRICT COURT
                    20                                                             JUDGE
                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                              3.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
